Citation Nr: 9916132	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  96-43 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for residuals of a back 
injury.

2. Entitlement to service connection for residuals of a neck 
injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from July 1959 to July 1962.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1996 rating decision from the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for residuals of a back 
injury and residuals of a neck injury.  

The Board notes that in January 1998, the veteran, through 
his representative, requested that the undersigned not render 
the decision in the instant appeal as the veteran felt bias 
had been shown against him and his representative at the 
hearing, when the undersigned refused to go off the record to 
discuss the veteran's appeal.  In fact, the record shows that 
the undersigned did allow the representative to discuss a 
matter with the veteran off the record.  Transcript, pp. 4-5 
(Jan. 1998).  The decision on whether or not to go off the 
record is within the discretion of the presiding Member of 
the Board.  The veteran did not offer evidence at the hearing 
or afterward in support of his allegation of bias.  The 
undersigned Board member believes that there are no 
circumstances which give the impression of bias against the 
veteran in this case and declines to disqualify himself 
pursuant to 38 C.F.R. § 19.12 (1998).


FINDING OF FACT

The veteran has residuals of neck and back injuries which 
were experienced during his military service.  



CONCLUSION OF LAW

The veteran's current residuals of neck and back injuries 
were incurred in service.  38 U.S.C.A. §§ 1131, 5107 (b) 
(West 1991); 38 C.F.R. §§ 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

The veteran's service entrance examination, dated in July 
1959 indicated no abnormalities of the spine.  His service 
medical records in November 1959 indicated complaints of 
lower back pain following football practice.  An impression 
of low back sprain was indicated.  In January 1960, the 
veteran reported that he fell and struck his back and had 
pain radiating to both sides.  X-ray examination was negative 
at that time.  In October 1961, the veteran complained of 
soreness in his neck after being hit head on while playing 
football.  X-ray examination of the cervical spine was 
negative.  An impression of mechanical tension to the 
cervical plexus was indicated.  The veteran's separation 
physical examination, dated in May 1962, noted no 
abnormalities of the spine.  

Records of treatment at South Austin Medical Center dated in 
July 1989 indicated complaints of right hip pain with no back 
or leg pain.  X-ray examination of the lumbar spine was 
normal.  A diagnosis of herniated nucleus pulposus with 
partial peroneal nerve involvement was indicated. 

The record contains treatment records from J.C.R., M.D. dated 
from July to September 1989.  The veteran reported initially 
in July 1989 with complaints of right leg and hip pain.  He 
had been seen at the emergency room where the physician felt 
he probably had a ruptured disc, with referred pain to the 
leg.  Dr. J.C.R. noted that the veteran had no history of 
previous significant back problems.  The veteran's lumbar 
motion was limited in flexion.  Computed tomography (CT) scan 
revealed significant herniation at L4-5 on the right side 
with significant compression of the right L5 nerve root and a 
moderate mid-line herniation or disc protrusion at L5-S1.  A 
follow-up note in August 1989 indicated persistent right 
lumbar radicular symptoms due to a herniated disc at the L4-5 
level.  In September 1989, Dr. J.C.R. stated that the veteran 
reported falling and injuring his back approximately two 
weeks prior to the onset of symptoms, and Dr. J.C.R. 
indicated that the development of the back and leg problem 
was due to the accident described by the veteran.  

In November 1995 the veteran filed an initial claim for VA 
benefits for service connection for a back and neck injury.  

A VA outpatient treatment record, dated in November 1995, 
indicated that the veteran had a history of a football back 
injury in 1968 and was told that he had a fatty tumor in his 
spine.  The veteran reported increased pain, which was 
aggravated by residuals of his cerebrovascular accident 
(CVA).  The VA physician noted lower back pain due to an old 
"service-connected injury" of a "crushed disk," with no 
current radiation down the leg.  An impression of possible 
disc versus back strain was indicated.  An X-ray examination 
of the lumbosacral spine at the same time revealed severe 
narrowing and degenerative changes involving the L5-S1 disc 
with bilateral facet arthropathy from L2 through L5-S1 
levels.  A magnetic resonance imaging (MRI) of the lumbar 
spine was performed in February 1996 and revealed moderate 
spinal stenosis at L2-3 and L3-4 predominantly as a result 
of posterior degenerative changes.  A neurosurgery clinic 
note in April 1996 noted a history of a back injury in the 
1960s at Fort Knox.  The veteran reported a previous 
diagnosis of herniated nucleus pulposus.  The examiner noted 
moderate lumbar stenosis at L3-4 with no foraminal stenosis.  

In his notice of disagreement, received in May 1996, the 
veteran stated that prior to his military service he had no 
back pain, but was in constant pain since his period in 
service.  He stated that he did not obtain treatment at the 
VA because he had insurance.  He reported treatment beginning 
in the 1960s, but could not recall the dates and did not 
provide the names of the physicians who treated him.  

VA X-ray examination of the lumbosacral spine in May 1996 
revealed diffuse facet hypertrophic changes in the lumbar 
spine as well as disc degenerative changes at the L5-S1 
level.  

In his VA Form 9, substantive appeal, received in July 1996, 
the veteran stated that he injured his back while playing 
football at Fort Knox, Kentucky and reinjured it several 
times during his military service.  He stated that he sought 
treatment for his back pain over and over following 
discharge.  

At a hearing before an RO hearing officer in October 1996, 
the veteran testified that he first began having problems 
with his back at Fort Knox, Kentucky following a football 
injury.  The veteran indicated that he experienced lower back 
pain and pain into his right leg on and off since service.  
He reported that he played football and baseball during 
service and did not want to report that something was wrong.  
Transcript, p. 2 (Oct. 1996).  The veteran testified that 
following discharge he sought treatment in Fort Worth, Texas 
in 1962 or 1963 and treatment since that time from other 
private physicians, but could not remember their names.  
Transcript, p. 3 (Oct. 1996).  He stated that he had a stroke 
in July 1994 and had difficulty remembering certain details.  
Transcript, pp. 2, 4 (Oct. 1996).  

The veteran reported that he hurt his neck in Germany, also 
playing football.  Transcript, pp. 4-5 (Oct. 1996).  He 
indicated that his neck continued to be stiff, particularly 
in the morning.  Transcript, p. 6 (Oct. 1996).  He stated 
that at some point his neck began hurting and caused 
headaches for which he sought treatment in San Antonio, but 
he could not remember the name of the physician who treated 
him.  Transcript, p. 7 (Oct. 1996).  The veteran reported 
treatment at South Austin Medical Center in 1986 or 1987.  
Transcript, pp. 7-8 (Oct. 1996).  He stated that he did not 
report the service injury to Dr. J.C.R. because his insurance 
would not pay for a pre-existing condition.  Transcript, p. 9 
(Oct. 1996).  The veteran indicated that he had not injured 
his back prior to seeing Dr. J.C.R., but it was a flare-up of 
the earlier injury.  Transcript, p. 9 (Oct. 1996).  He 
reported that he had not reinjured his back or neck since 
service, but experienced flare-ups of back and neck pain.  
Transcript, pp. 10-11 (Oct. 1996).  

By letter to his Senator, dated in February 1997, the veteran 
stated that he injured his back during service.  He stated 
that, although his back hurt at the time of his separation 
medical examination, he reported that everything was okay.  

A VA examination for joints was conducted in April 1997.  The 
veteran reported a history of chronic right shoulder pain 
since a neck jamming injury during service.  A VA spinal 
examination was also conducted in April 1997.  The veteran 
complained of chronic neck and lower back pain since a 
football injury in November 1959.  He reported that he 
injured his neck and back on various other occasions while 
playing football during service and took an "unknown pink 
pill" for the pain.  The examiner noted that the veteran's 
CVA in July 1994 made current assessment very difficult, 
because the veteran developed right facial, right arm, and 
right leg weakness.  The veteran reported that a MRI was 
conducted about a year previous and the veteran was given 
epidural shots for pain and referred to a pain clinic.  

The examiner noted point tenderness at the base of the neck.  
No point tenderness by palpation was noted in the lower back.  
The examiner indicated objective evidence of pain on backward 
bending and lateral bending.  X-ray examination of the 
cervical spine revealed evidence of productive spondylosis of 
a minor degree.  X-ray examination of the lumbosacral spine 
indicated degenerative change consisting of productive 
spondylosis of a mild degree.  The examiner provided 
diagnoses of mild productive spondylosis of the cervical 
spine and degenerative joint disease of the lumbar spine.  

In a statement, dated in September 1997, the veteran stated 
that in late 1962 or early 1963 he saw a doctor at the Fifth 
Avenue Clinic in Fort Worth, Texas for back pain, but that 
facility was no longer in existence and records were not 
available.  

A VA examination was conducted in September 1997 and the 
examiner noted review of the veteran's military medical 
records and his claims file.  The veteran reported a back 
injury while playing football at Fort Knox in November 1959.  
He indicated that he returned to playing football, but took 
medication from time to time to control the pain.  The 
veteran reported treatment for his lower back pain while 
stationed at Fort Eustis, Virginia, as well.  He recalled a 
neck injury while playing football in October 1961 with 
associated numbness extending down the left arm.  He noted no 
further formal evaluation or treatment for his spine during 
his remaining active service.  

The veteran reported continued stiffness in his neck and 
continued pain in his low back.  He further indicated that he 
sought treatment 10-15 times for back and neck complaints 
from 1962 to 1972 and sought treatment about twice per year 
after moving to Austin in 1972.  The examiner noted the 
veteran's report of X-ray examinations, a possible CT, and 
exacerbation of his neck and back condition during this 
period.  The veteran stated that his lower back pain had 
increased since his CVA and he described the pain as severe 
and frequent to constant. The examiner noted tenderness on 
palpation, but no swelling, increased warmth or spasm. The 
examiner noted no swelling tenderness, spasm or warmth, 
except slight tenderness of the paraspinous muscles on the 
right.  The examiner indicated diagnoses of cervical 
spondylosis with degenerative disc changes and lumbosacral 
spondylosis with degenerative disc disease and spinal 
stenosis.  

In November 1997 the veteran submitted ten statements from 
friends and associates, detailing their observations of his 
neck and back condition.  The statements indicated that prior 
to service the veteran had not injured his back or neck.  
The veteran reported an injury during service and continued 
to report back pain since discharge.  One statement reported 
that the veteran went to several private physicians in Fort 
Worth, Texas after service, but he was told to "live with 
the pain," and following this experience the veteran was 
hesitant to seek any medical treatment.  

At a hearing before the undersigned in January 1998, the 
veteran indicated frustration with the handling of his claim 
by the RO, including canceled VA examination appointments and 
delays.  Transcript, pp. 5-9 (Jan. 1998).  The veteran and 
his spouse reported that the veteran reported for VA 
examinations on August 7 and 21, 1997, which were not of 
record, and did not wish to waive regional office 
consideration of the results of this examination.  
Transcript, pp. 11-12 (Jan. 1998).  The veteran testified 
that he initially injured his back during service at Fort 
Knox, Kentucky while playing football.  Transcript, p. 13 
(Jan. 1998).  He stated that he was given medication for the 
pain and continued to play football.  He reported that he 
injured his neck playing football while stationed in Germany.  
Transcript, p. 14, 19 (Jan. 1998).  The veteran indicated 
that he continued to have back and neck pain throughout his 
military service.  Transcript, p. 15 (Jan. 1998).  He stated 
that he did not report his injury at his separation physical 
examination because he did not want to be kept in service for 
even one day longer.  Transcript, p. 19 (Jan. 1998).  

He testified that after service the pain continued and he 
sought treatment at the Fifth Avenue clinic in Fort Worth, 
Texas from 1962 to 1967.  The veteran indicated that he had 
contacted the organization where the records were sent from 
this clinic, but no records for his treatment were available.  
Transcript, p. 16 (Jan. 1998).  He stated that he was also 
treated by doctors in El Paso and San Antonio, but could not 
remember the names of the physicians.  Transcript, pp. 16-17 
(Jan. 1998).  The veteran testified that he had not reinjured 
his back since service, but experienced constant pain.  
Transcript, p. 17 (Jan. 1998).  He stated that he had to lie 
to his insurance company and report injuries to his back so 
they would not think he had a pre-existing condition.  
Transcript, pp. 20-21 (Jan. 1998).  

At the January 1998 hearing, the veteran and his spouse 
indicated that a VA examination was conducted in August 1997.  
However, the records indicate that the examinations scheduled 
on August 7 and 21, 1997 were canceled.  The report of the 
September 4, 1997 VA examination is of record.  

In March 1998, the September 1997 examination was reviewed by 
another VA physician, who stated that the veteran's low back 
and neck conditions are at least in part related to the 
injuries sustained on active duty.  The examiner stated that 
since there were apparently no symptoms or abnormalities 
present at the time of discharge, the contribution of these 
injuries to his present condition would be less than 50 
percent and the remainder due to the normal degenerative 
process.  


II. Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  When a disability is not initially 
manifested during service or within an applicable presumptive 
period, service connection may nevertheless be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  
See 38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United Stated Court of Veterans 
Appeals prior to March 11, 1999) (hereinafter, "the Court") 
held that a claim based on chronicity may be well-grounded 
if:  1) The chronic condition is observed during service; 
2) Continuity of symptomatology is demonstrated thereafter; 
and 3) Competent evidence relates the present condition to 
that symptomatology.  See Savage v. Gober, 10 Vet. App. 
489, 495-497 (1997).  Continuity of symptomatology, in 
itself, is not sufficient to establish a well-grounded claim.  
The veteran must also show that the chronic condition was 
observed during service.

Where a condition, noted during service is not shown to be 
chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  The regulation requires continuity of 
symptomatology, not continuity of treatment.  Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).  The Court has held 
that lay observations of symptomatology are pertinent to the 
development of a claim of service connection, if corroborated 
by medical evidence.  See Rhodes v. Brown, 4 Vet. App. 124, 
126-127 (1993).

The issue of whether the veteran's current back and neck 
disabilities are related to his period of military service 
involves a medical diagnosis or opinion as to medical 
causation; thus competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The record 
does not reflect that the veteran, his spouse, or the 10 
individuals submitting written statements on his behalf have 
medical degrees or qualified medical experience.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, although they 
are competent to testify as to observable symptoms, such as 
complaints of pain, they are not competent to provide 
evidence or opinion that the observable symptoms are 
manifestations of chronic pathology or opinion as to the 
etiology of the observable symptoms.  See Savage v. Gober, 
10 Vet. App. 489, 497 (1997).

In the instant case, the veteran has submitted evidence of a 
current disability.  The VA examiners in April and September 
1997 indicated diagnoses of spondylosis with degenerative 
changes of the cervical spine and degenerative joint disease 
of the lumbar spine.  

The veteran's service medical records show reports of lower 
back pain in November 1959 and again in January 1960 and of 
neck pain in October 1961.  The service medical records 
contain no diagnoses or opinions of continuing disability and 
the injuries appeared to be acute and transitory and had 
resolved by service separation.  The veteran's separation 
medical examination indicated no abnormalities of the spine.  
The Board notes that the veteran indicated that he did not 
report his back condition to the military examiner in order 
to avoid remaining in service.  The veteran's back and neck 
condition were not shown to be chronic during his military 
service.  Therefore, to establish a well-grounded claim, the 
veteran must establish continuity of symptomatology 
corroborated by medical evidence and competent medical 
evidence of a nexus between the inservice injury and his 
current symptomatology.  See Epps, 126 F.3d at 1468; Rhodes, 
4 Vet. App. at 126-127; Wilson, 2 Vet. App. at 19.  

The veteran testified that his back and neck pain continued 
after his military service.  In support of this contention, 
the veteran submitted ten letters from acquaintances who 
indicated that the veteran did not have back pain prior to 
service, but following service the veteran complained of back 
pain, which sometimes prevented him from participating in 
social activities.  The veteran further indicated that he 
sought treatment immediately after service for this 
condition.  The earliest clinical record of a back or neck 
condition following service is dated in July 1989.  The 
examiner at the treating medical center at that time noted 
that the veteran's hip pain was "unprecedented."  Five days 
later in July 1989, the veteran was seen by Dr. J.C.R. who 
stated that the veteran reported a falling injury to his back 
approximately two weeks earlier which resulted in his current 
back and leg problems.  Dr. J.C.R. further noted that the 
veteran had no history of previous significant back problems.  
The Board notes that the VA physician in March 1998, in a 
review of the extensive history and examination in September 
1997, found that the veteran's low back and neck conditions 
were at least in part related to the injuries sustained on 
active duty.  

Based on the service medical records, post-service treatment 
records, the veteran's statements, and the opinion of the VA 
physician in March 1998, the Board finds that the veteran's 
claim for service connection for a low back disability is 
well grounded.  38 U.S.C.A. §5107(a) (West 1991).  The VA has 
a duty to assist the veteran in the development of all facts 
pertinent to her claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 
3.103(a) (1998).  The claims folder contains all available 
service medical records and the RO has requested and received 
the available reports of VA medical examinations.  It appears 
that all possible development has been completed, and the VA 
has satisfied its duty to assist the veteran under these 
circumstances.  38 U.S.C.A. § 5107(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When, after consideration 
of all of the evidence and material of record in an 
appropriate case before VA, there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. §§ 3.102, 4.3 (1998).  

The veteran has stated repeatedly that his back and neck 
condition continued after service and was treated immediately 
after service.  The VA examiner in September 1997 reviewed 
the veteran's claims file and made an exhaustive study of the 
veteran's medical history and complaints.  Upon review of 
this examination report, the VA examiner in March 1998, found 
that the veteran's low back and neck conditions were at least 
in part related to the injuries sustained on active duty.  
Although the records of the veteran's post-service treatment 
prior to July 1989, the record contains no competent 
evidence, which contradicts the conclusion of the VA 
examiner.  The Board finds that the evidence in this case is 
at least in relative equipoise and that doubt as to any 
material matter is resolved in favor of the veteran.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (1998); Gilbert, 
1 Vet. App. at 54.  Therefore, the veteran's claims for 
service connection for residuals of back and neck injuries 
are granted.  


ORDER

Entitlement to service connection for residuals of a low back 
injury is granted.

Entitlement to service connection for residuals of a neck 
injury is granted.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

